Citation Nr: 0308005	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in  
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that granted an increased (30 percent) rating for service-
connected bronchitis.  The veteran testified at a hearing at 
the RO in July 1998.  

Previously, this case was before the Board in December 1999 
when it was remanded for additional development and in 
February 2002 when additional development was requested 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for 
bronchitis; consequently, this evidentiary development was 
sought in a February 2002 development memorandum by the 
Board. 

2.  Good cause for the veteran's failure to report for an 
August 2002 VA examination has not been shown.


CONCLUSION OF LAW

An increased rating for bronchitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.7, 
4.27, 4.97 (Diagnostic Code 6600) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When the case was before the Board in December 1999, the 
Board noted that the veteran's claim for increase--which was 
addressed by the RO in June 1997--was filed in March 1997, 
after the effective date of a change in the rating criteria 
applicable to evaluation of chronic bronchitis. 61 Fed. Reg. 
46720-46731 (Sept. 5, 1996) (effective from October 7, 1996).  
These new rating criteria provide for alternate means for 
assigning an increased rating.  For instance, the provisions 
of 38 C.F.R. § 4.97 (Diagnostic Code 6600) allow for a rating 
greater than 30 percent when pulmonary function testing shows 
that Forced Expiratory Volume in one second (FEV-1) is 40 to 
55 percent of the predicted value, or that FEV-1/Force Vital 
Capacity (FVC) is 40 to 55 percent of the predicted value, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO) is 40 to 55 percent of the 
predicted value, or maximum exercise capacity is 15 to 20 
ml/kg/min oxygen consumption (with cardiorespiratory limit).  
Diagnostic Code 6600.  Other factors are also for 
consideration for a 100 percent rating, such as cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or the 
need for outpatient oxygen therapy.  Id.

What is significant about these new criteria is the fact that 
any single reading, FEV-1, FEV-1/FVC, DLCO, or the maximum 
exercise capacity reading that meets the requirement will 
suffice for an increased rating.  In other words, the 
regulation is written in the disjunctive; a claimant need not 
meet each of the criterion, any one will do.

In the veteran's case, pulmonary function testing was 
conducted by VA in April 1997 and in July 1998.  However, not 
all the readings necessary to determine whether an increase 
would be warranted were made.  In April 1997, a FEV-1 reading 
was provided.  FEV-1 was also provided in July 1998, along 
with a DLCO reading.  However, no maximum exercise capacity 
reading or FEV-1/FVC reading was provided.  Additionally, the 
Board finds it significant that no post-bronchodilatation 
readings were made.  (The rule implemented in October 1996 
requires that post-bronchodilatation readings be used.  See 
61 Fed. Reg. at 46723 (Sept. 5, 1999).)  Although the Board 
recognizes that post-bronchodilatation results may very 
likely show better lung function than the pre-
bronchodilatation results and therefore provide no basis for 
a higher rating, such a supposition about what the post-
bronchodilatation results will show does not excuse improper 
administration of the tests needed to apply the rating 
criteria.  Consequently, given that available results would 
not have afforded the veteran a higher rating than 30 
percent, the Board remanded the case in December 1999 for a 
pulmonary evaluation to obtain the medical evidence needed to 
apply pertinent rating criteria to assess the current 
severity of service-connected bronchitis.

Pursuant to the Board's December 1999 Remand, a pulmonary 
examination was conducted in July 2000, on behalf of VA by 
QTC Medical Services; however, the record shows that the 
associated pulmonary functions testing did not include any 
results for DLCO (SB) or maximum exercise capacity in terms 
of ml/kg/min oxygen consumption.  Moreover, given that the 
July 2000 results would not have afforded the veteran a 
higher rating than 30 percent (FEV-1 was 75 percent of the 
predicted value and FEV-1/FVC was 101 percent of the 
predicted value), the Board requested that the veteran be 
afforded the opportunity to return to the July 2000 examiner 
to complete his examination for the purposes of assessing the 
severity of the veteran's service-connected disability.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6600).

In June 2002, the Board sent the veteran a letter informing 
him that a VA examination would be scheduled in the near 
future and that he would be informed by the VA medical center 
(VAMC) when and where the examination would be held.  The 
Board specifically set forth the provisions of 38 C.F.R. 
§ 3.655, explaining that failure to report for examination 
could result in a denial of a claim for increase.  The Board 
informed the veteran that any request to reschedule his 
examination must be sent directly to the VAMC and another VA 
examination would be rescheduled if he provided good cause 
for missing his last VA examination.  Thereafter, the record 
indicates that a VA examination was scheduled for August 
2002, but that the veteran failed to report.  

Because the question of entitlement to an increased rating 
turns on whether the veteran meets the schedular criteria for 
an increased rating, and because examinations were required 
in order to determine whether he had in fact met those 
criteria, the benefit sought cannot be granted at this time.  
VA regulations specifically provide that:

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  ...

(b)	Original or reopened claim, or claim 
for increase. ... When the examination was 
scheduled in conjunction with ... a claim 
for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2002) (emphasis added).  

In this regard, the Board notes that, although the VAMC where 
the August 2002 examination was scheduled believed that the 
veteran did not report because he had withdrawn his claim, 
the veteran's failure to report for the examination is 
without explanation from him.  Consequently, it may be said 
that his absence from the scheduled examination was without 
good cause.  To date, no explanation has been received from 
the veteran or his representative regarding his failure to 
appear.  Additionally, it should be noted that no evidence 
has been presented to rebut the presumption that the veteran 
was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995).  Consequently, his claim for an increased rating for 
bronchitis must be denied.  38 C.F.R. § 3.655.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  This law is applicable to all claims filed on 
or after the date of enactment of the VCAA - November 9, 2000 
- or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1).

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of June 1997; statement of the 
case (SOC) issued in June 1998; and supplemental statements 
of the case issued in August 1998, October 2000, and July 
2001, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran was 
notified by the RO by a letter sent in March 2001 of the 
changes brought about by the VCAA.  The record shows that the 
RO has notified the veteran of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, medical records identified 
by the veteran were obtained, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
pulmonary evaluations in April 1997, July 1998, and July 
2000.  Moreover, the Board attempted to afford the veteran 
yet one more VA examination in August 2002 but he failed to 
report.  Given the mandate of 38 C.F.R. § 3.655, the Board 
does not have the option of further development of the 
evidence.  The claim for increase must be denied for the 
reasons set forth above.


ORDER

An increased rating for bronchitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

